Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/169,897, filed 2/8/2021.
Claims 1-15 are pending and examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pull cords joined to two sides of the lifting rod(see claims 1 and 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 41(see Fig. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 3, “that being” is not clear what is being referred to and renders the metes and bounds of the claim not clear. 
In claim 1, lines 3-4, and claim 8, lines 6 and 20-21, “which internally provides installing” is not clear what is being referred to and renders the metes and bounds of the claim not clear. 
In claim 1, line 6, and claim 8, line 4, “the extremity” has no antecedent basis and renders the metes and bounds of the claim unclear as to how the shade interrelates with the lifting rod.
In claim 1, line 6, and claim 8, line 4, “the free end” has no antecedent basis and renders the metes and bounds of the claim unclear as to how the shade interrelates with the lifting rod.
In claim 1, line 13 and claim 8, line 10, the metes and bounds are not clear as to how the cords are jointed to two sides of the lifting rod when in the disclosure the cords are both on one side of the lifting rod.
In claim 1, lines 13-14, and claim 8, line 11, “the pulling action lines” has no antecedent basis.

In claims 3 and 10, lines 1-2, “the torque producing component” has no antecedent basis.
In claims 4 and 11, lines 1-2, “one of the torque core components” has no antecedent basis.
In claims 4 and 11, line 4, “is replaced by an electric motor” is a method limitation and renders the metes and bounds of the claim unclear as to how the component is replaced.  It appears from the specification that the unit can have a spring or an electric motor.  By clarifying that the unit can comprise a spring or a motor the rejection would be overcome.
In claims 6 and 13, lines 1-2, “at least the initial torque value” has no antecedent basis.
In claim 7, lines 1-2, “the elastic stress” has no antecedent basis.
In claim 8, line 14, “the midsection” has no antecedent basis.
In claim 8, line 15, “the other free side thereof” has no antecedent basis.
In claim 8, line 15, “the opposite side” has no antecedent basis.
In claim 15, line 2, “are positionally fixed, and the upper and lowers positions thereof are interchangeable” renders the metes and bounds of the claim unclear as to how the shade and blind can be fixed and interchangeable.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
No prior art of record shows an assembly having a fixed rail and parallel opposed rail fixed to an upper edge of a window, a unit in the fixed rail and a unit in the opposed rail, a roll window shade attached to the fixed rail and to a lifting rod, and pull cords linked to the unit in the opposed fixed rail and attached to the lifting rod, nor any motivation to do so.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/